                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF LOUISIANA


VICKIE BOUDREAUX                                             CIVIL ACTION

VERSUS                                                       NO. 18-5569

STRANCO FIELD SERVICES, LLC                                  SECTION M (3)

                                           ORDER & REASONS

       Before the Court is a motion to dismiss filed by defendant Stranco Field Services, LLC

(“Stranco”),1 to which plaintiff Vickie Boudreaux (“Boudreaux”) responds in opposition,2 and in

further support of which Stranco replies.3 Also before the Court are a motion for summary

judgment4 and a motion in limine5 filed by Stranco, to which Boudreaux responds in opposition,6

and in further support of which Stranco replies.7 Having considered the parties’ memoranda and

the applicable law, the Court issues this Order & Reasons.

I.     BACKGROUND

       This case involves employment discrimination claims. Boudreaux alleges that her former

employer, Stranco, reduced her compensation while simultaneously increasing the compensation

of male employees in violation of the Equal Pay Act.8 She also alleges that Stranco discriminated

against her and subjected her to a hostile work environment due to sexual harassment.9

       On September 10, 2015, Stranco hired Boudreaux as a receptionist, earning $10 per hour




       1
         R. Doc. 4.
       2
         R. Doc. 10.
       3
         R. Doc. 13.
       4
         R. Doc. 22.
       5
         R. Doc. 21.
       6
         R. Docs. 30 & 31, respectively.
       7
         R. Docs. 38 & 37, respectively.
       8
         R. Doc. 1 at 4-5.
       9
         Id. at 5-8.
with no paid holidays or vacation.10 Her job responsibilities were solely within the accounting

department, where she managed accounts receivable, accounts payable, payroll, job expenses,

invoicing, collections, and performed any tasks delegated to her by CFO Jeffrey Boudreaux

(“Jeffrey”), who was responsible for the finances of the company.11 On or about May 9, 2016,

Stranco promoted Boudreaux to the position of accounting clerk at a $40,000 yearly salary,

including paid holidays and vacations.12 Boudreaux states that while her duties remained the same,

she had increased responsibility.13 However, on December 5, 2016, Stranco changed Boudreaux’s

pay to an hourly rate of $19 with a loss of paid holidays and vacation.14 Boudreaux alleges this

change in pay reduced her compensation by approximately $2,912 per year. Stranco said her

change in pay was the result of an economic downturn in the oil and gas industry.15 But Boudreaux

questioned why, simultaneously, “many of Stranco’s male salaried employees received raises and

bonuses and male hourly employees were converted to salaried positions with a total increase in

pay.”16 Stranco allegedly told Boudreaux that “it was her job to do payroll and not to question

it.”17 Boudreaux also claims she was later informed that she was converted to hourly pay because

of missed time from work during the previous months due to surgery and an infection.18

       When she was out due to surgery, Boudreaux alleges that she was told such time would be

paid. However, Stranco’s CEO, Quinn Strander (“Strander”), allegedly implemented a new policy

while Boudreaux was out that required her to use vacation time. Boudreaux compares her

treatment to that of Matthieu Boudreaux (“Matthieu”), who “[u]pon information and belief, missed


       10
          R. Docs. 22-2 at 1-3; 30-1 at 1-2.
       11
          R. Docs. 22-2 at 1-2; 30-1 at 1; 30-2 at 16-19.
       12
          R. Docs. 1 at 2; 22-2 at 2; 30-1 at 1.
       13
          R. Docs. 22-2 at 2; 30-1 at 1; 30-2 at 17.
       14
          See R. Docs. 22-2 at 1-3; 30-1 at 1-2.
       15
          See R. Docs. 22-2 at 3; 30-1 at 2.
       16
          R. Doc. 1 at 2.
       17
          Id.
       18
          Id.; see also R. Docs. 22-2 at 3; 30-1 at 2.

                                                            2
sixty-two days during his first year of employment, from March to December 2012 but suffered

no consequences to his employment.”19

        Boudreaux further alleges that Matthieu instructed her not to come into work on February

27, 2017, because it was Lundi Gras; however, she was later instructed to come into the office to

complete payroll. In her deposition, Boudreaux testified that Strander told her, upon seeing her

crying after she had been informed she would have to undergo surgery, that “he didn’t like women

in the office because they are too emotional and full of drama.”20 Boudreaux further testified that

she guessed “everyone in the office” knew that Strander did not want women in the office, and

that she overheard him tell another employee that he wished Stranco had never hired women.21

        On August 18, 2017, Boudreaux met with Jeffrey and Matthieu when Matthieu professed

to have received several complaints about Boudreaux’s attitude. Boudreaux claims she asked why

the complaints were not brought to her attention. Matthieu allegedly responded that he spoke to

Jeffrey about the complaints but should have addressed them to her.22 Further, Boudreaux testified

in her deposition that Matthieu denied at this meeting that she would ever receive a salary or pay

raise in the future.23 Following the meeting, Jeffrey informed Boudreaux that no complaints had,

in fact, been filed against her; and Boudreaux learned that Elliot Fields (“Fields”), a male employee

whose pay structure had also been converted from salary to hourly, was placed back on salary.

Boudreaux resigned on the day she met with Jeffrey and Matthieu, August 18, 2017.24




        19
           R. Doc. 1 at 3.
        20
           R. Doc. 30-2 at 33; see also R. Doc. 1 at 3 (alleging that Strander told Boudreaux that “women were too
emotional and full of drama and should have never been allowed in the office”).
        21
           R. Doc. 30-2 at 34.
        22
           See id. at 40-41.
        23
           Id. at 40.
        24
           R. Doc. 1 at 3-4.

                                                         3
       Boudreaux alleges no facts about Matthieu or Fields’ job positions or responsibilities.25 At

the time Boudreaux’s pay was reverted to hourly, Matthieu was the vice-president of operations.26

When Boudreaux claims to have been constructively discharged, Matthieu was about to become

president.27 Fields was a document control manager, charged with maintaining, developing, and

implementing document control systems to ensure regulatory compliance, who was paid a salary

of $75,000 per year. Following the payroll period starting on December 5, 2016, Fields was

reduced to an hourly rate of $30.00, at a rate of reduction the same as Boudreaux’s.28

       Although not mentioned in Boudreaux’s complaint, Boudreaux’s motion for summary

judgment references Corey Gros (“Gros”) as a comparator to her in support of her Equal Pay Act

claim. When Stranco hired Gros in an unspecified position, he received $16.00 per hour. In

September of 2016, Gros’s position changed to that of personnel coordinator with an annual salary

of $65,000. In that role, Gros recruited and interviewed candidates for operations positions,

evaluated and assigned personnel to meet project needs, and acted as a troubleshooter to resolve

problems with staff, assignments, and customers. To perform this job, Gros worked regularly in

the field and was required to be on call. Then, on March 27, 2017, Gros took on the additional

duties of an estimator, whereupon Gros’ salary increased to $90,000. These new duties required

Gros to direct and prepare estimates in support of job bids, proposals, projects, and change orders.

Accordingly, Gros planned, coordinated, verified, and analyzed all aspects of the business to

prepare accurate and competitive estimates. Gros also consulted with Stranco management,




       25
          See R. Doc. 1.
       26
          See R. Docs. 22-2 at 4; 30-1 at 2.
       27
          See R. Doc. 30-2 at 40-41.
       28
          See R. Docs. 22-2 at 3, 7; 30-1 at 2-4.

                                                    4
customers, vendors, and personnel in other departments to discuss and resolve issues that involved

analysis of documents to prepare time, cost, materials, and labor estimates.29

         On June 1, 2018, Boudreaux filed this suit.30 In support of her claim under the Equal Pay

Act, 29 U.S.C. § 206(d)(1) (Count I), Boudreaux alleges that male employees “whose salary was

increased” at the time hers was decreased “performed job functions requiring equivalent skill,

effort, and responsibility as Ms. Boudreaux.”31 Boudreaux also alleges claims under Title VII of

the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e, et seq., for employment discrimination on the

basis of sex and a hostile work environment due to sexual harassment (Counts II & III).32 As to

the sexual harassment claim, Boudreaux testified that she was embarrassed when she observed a

sex toy on Matthieu’s desk on one occasion as she walked by his office. While Matthieu never

said anything about the toy to Boudreaux, he did ask her co-worker, Connie Corkern (“Corkern”),

how her partner “measured up.”33 Boudreaux asserts that Matthieu’s conduct, coupled with

Strander’s comments that he wished Stranco did not employ women, created an abusive work

environment.34

II.      PENDING MOTIONS

         A.       12(b)(6) Motion to Dismiss

         Stranco filed the instant motion to dismiss arguing that Boudreaux fails to state a claim in

violation of the Equal Pay Act in Count I because she fails to allege any specific facts about any

male employees as would show they have substantially equal skill, effort, and responsibility



         29
             See R. Docs. 22-2 at 4-5; 30-1 at 2-3. While Boudreaux contests that this characterization of Gros’ job
duties is “self-serving,” she does not submit specific facts or evidence to refute these statements, which is her burden
on a motion for summary judgment.
          30
             R. Doc. 1.
          31
             Id. at 5.
          32
             Id. at 5-7.
          33
             R. Doc. 30-2 at 36-37.
          34
             R. Doc. 1 at 7.

                                                           5
required in the performance of her job.35 Further, Stranco argues that Boudreaux’s claim for sexual

harassment in Count II must be dismissed because it is outside the scope of Boudreaux’s EEOC

charge of discrimination; thus, Boudreaux did not exhaust her administrative remedies as to that

claim and cannot bring it in federal court.36

       Boudreaux responds that her allegations about Fields and Matthieu are sufficiently specific

to make a prima facie Equal Pay Act case. Boudreaux says that these male comparators’ “precise

job functions … will be borne out through discovery.”37 Further, Boudreaux contends that her

EEOC charge of sexual discrimination should be liberally construed to permit her sexual

harassment claim because its substance is “like and related” to that supporting her EEOC charge.

Boudreaux explains that there are no separate boxes for “sex discrimination” and “sexual

harassment” on the EEOC charge and posits that her description of the “sex” charge encompasses

her instant claim for sexual harassment.38

       B.       Motion for Summary Judgment

       Stranco argues that Boudreaux’s claim under the Equal Pay Act must fail because she

cannot establish that she performed substantially equal work as a male comparator who was paid

more.39 Similarly, Stranco submits that Boudreaux fails to establish a prima facie case under Title

VII because she cannot show that similarly situated employees were treated differently under

circumstances nearly identical to hers.40 Finally, Stranco argues that even if the change in pay

structure amounted to an adverse action, Boudreaux fails to prove any aggravating factors that




       35
          R. Doc. 4-2 at 4-5.
       36
          Id. at 6-7.
       37
          R. Doc. 10 at 3-4.
       38
          Id. at 4-7.
       39
          R. Doc. 22-4 at 10-15.
       40
          Id. at 15-16.

                                                6
would create the intolerable conditions necessary for a constructive discharge claim.41

        To substantiate her Equal Pay Act claim, Boudreaux contends that Gros was a male

comparator who was paid more than she, arguing that Gros, as personnel coordinator, performed

a job requiring the same skill, effort, and responsibility as was required by her accounting

position.42 In support of her Title VII claim, Boudreaux asserts that the Court should adopt the

more lenient test applied in the reduction-in-force context, which only requires her to produce

evidence from which a factfinder might reasonably conclude that Stranco intended to discriminate

against her by reducing her pay, rather than proving that Stranco gave better treatment to a

similarly situated person outside her protected class. Even though Boudreaux has not alleged a

reduction-in-force claim, she says that Stranco’s decision to systematically reduce its expenses is

analogous to systematic elimination of employees. Boudreaux also argues that a showing of a

similarly situated employee is but one method of demonstrating pretext under McDonnell Douglas

Corp. v. Green, 411 U.S. 792 (1973), which contemplated that other facts, such as the employer’s

prior treatment, reaction to civil rights activities, and general policy and practice with respect to

minority employment, could be alternative methods of proving discrimination.43                          Finally,

Boudreaux argues that a reasonable woman would feel compelled to resign in the totality of the

circumstances presented to her, including Strander’s repeated comments about women’s

disruptively “emotional” nature in the office and Matthieu’s having left a sex toy on his desk,

having fabricated vague complaints about Boudreaux’s attitude, and having denied that she would

ever receive a substantial pay increase.44


        41
            Id. at 16-17. Stranco also argues that Boudreaux’s sexual harassment claim should be dismissed. Id. at
17-21. Because the Court dismisses Boudreaux’s sexual harassment claim on the grounds raised in Stranco’s motion
to dismiss, the Court need not delineate here Stranco’s arguments set out in its motion for summary judgment.
         42
            R. Doc. 30 at 3-6.
         43
            Id. at 6-9.
         44
            Id. at 9-10. Additionally, in support of her sexual harassment claim, Boudreaux largely reiterates the
arguments she made in opposition to Stranco’s Rule 12(b)(6) motion. Id. at 11-14.

                                                        7
       C.       Motion in Limine

       Stranco seeks to exclude at trial any “me too” evidence of other Stranco employees on the

grounds that it will create irrelevant mini-trials on their discrimination claims and, alternatively,

waste time.45 Stranco also argues that any evidence of alleged sexual remarks should be excluded

if the Court grants its motion to dismiss Boudreaux’s sexual harassment claim.46 Further, Stranco

moves to limit anticipated opinion testimony by Boudreaux and other employees on the legal

questions of a hostile work environment and discrimination.47 Finally, Stranco submits that any

evidence regarding amounts of lost wages, interim earnings, and front pay should be excluded

from the jury, maintaining that the issue of back pay and front pay is reserved for the Court as a

matter of equitable relief under Title VII.48

       In response, Boudreaux contends that the Court should deny Stranco’s objections to

unspecific “me too” evidence and any yet-to-be-offered opinion evidence because their context

will be properly understood at trial. Boudreaux further argues that any evidence of sexual remarks

is relevant to her Title VII sex-discrimination claim, even if the Court dismisses her hostile work

environment claim based on sexual harassment. Finally, even though back pay and front pay are

equitable remedies, Boudreaux notes that the Court may nevertheless allow the issue to reach the

jury for an advisory opinion.49




       45
          R. Doc. 21-3 at 2-6.
       46
          Id. at 6-7.
       47
          Id. at 7-9.
       48
          Id. at 9-11.
       49
          R. Doc. 31.

                                                 8
III.   LAW & ANALYSIS

       A.      Rule 12(b)(6) Motion to Dismiss

               1.      Rule 12(b)(6) Standard

       The Federal Rules of Civil Procedure require a complaint to contain “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Rule

8 “does not require ‘detailed factual allegations,’ but it demands more than an unadorned, the-

defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 554, 555 (2007)). The statement of the claim must

“‘give the defendant fair notice of what the ... claim is and the grounds upon which it rests.’”

Twombly, 550 U.S. at 555 (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). A pleading does

not comply with Rule 8 if it offers “labels and conclusions,” “a formulaic recitation of the elements

of a cause of action,” or “‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Iqbal,

556 U.S. at 678 (quoting Twombly, 550 U.S. at 555-57).

       Rule 12(b)(6) of the Federal Rules of Civil Procedure permits a party to move to dismiss

for “failure to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). “To

survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted as true,

to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly,

550 U.S. at 570). A claim is plausible on the face of the complaint “when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Id. (quoting Twombly, 550 U.S. at 556). Plausibility does not equate

to probability, but rather “it asks for more than a sheer possibility that a defendant has acted

unlawfully.” Id. (citing Twombly, 550 U.S. at 556). “Where a complaint pleads facts that are

‘merely consistent with’ a defendant’s liability, it ‘stops short of the line between possibility and



                                                 9
plausibility of “entitlement to relief.”’” Id. (quoting Twombly, 550 U.S. at 557). Thus, if the facts

pleaded in the complaint “do not permit the court to infer more than a mere possibility of

misconduct, the complaint has alleged – but it has not ‘show[n]’ – ‘that the pleader is entitled to

relief.’” Id. at 679 (quoting Fed. R. Civ. P. 8(a)(2)).

       In considering a Rule 12(b)(6) motion to dismiss for failure to state a claim, a court employs

the two-pronged approach utilized in Twombly. The court “can choose to begin by identifying

pleadings that, because they are no more than conclusions [unsupported by factual allegations],

are not entitled to the assumption of truth.” Id. However, “[w]hen there are well-pleaded factual

allegations, a court should assume their veracity and then determine whether they plausibly give

rise to an entitlement to relief.” Id. Motions to dismiss are disfavored and rarely granted. Turner

v. Pleasant, 663 F.3d 770, 775 (5th Cir. 2011) (citing Harrington v. State Farm Fire & Cas. Co.,

563 F.3d 141, 147 (5th Cir. 2009)).

       A court’s review of a Rule 12(b)(6) motion to dismiss “is limited to the complaint, any

documents attached to the complaint, and any documents attached to the motion to dismiss that

are central to the claim and referenced by the complaint.” Lone Star Fund V. (U.S.), L.P. v.

Barclays Bank PLC, 594 F.3d 383, 387 (5th Cir. 2010) (citing Collins v. Morgan Stanley Dean

Witter, 224 F.3d 496, 498-99 (5th Cir. 2000)). A court may also take judicial notice of certain

matters, including public records and government websites. Dorsey v. Protfolio Equities, Inc., 540

F.3d 333, 338 (5th Cir. 2007); see also Hawk Aircargo, Inc. v. Chao, 418 F.3d 453, 457 (5th Cir.

2005). Thus, in weighing a Rule 12(b)(6) motion, district courts primarily look to the allegations

found in the complaint, but courts may also consider “documents incorporated into the complaint

by reference or integral to the claim, items subject to judicial notice, matters of public record,

orders, items appearing in the record of the case, and exhibits attached to the complaint whose



                                                  10
authenticity is unquestioned.” Meyers v. Textron, Inc., 540 F. App’x 408, 409 (5th Cir. 2013)

(citing Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007)).

                 2.       Failure to Exhaust Administrative Remedies

        Prior to filing suit in federal court, a plaintiff alleging discrimination claims must exhaust

administrative remedies by filing a timely charge of discrimination with the EEOC and receiving

a statutory notice of right to sue. Jones v. City of Houston, 756 F. App’x 341, 348 (5th Cir. 2018)

(citing 42 U.S.C. § 2000e-5(f)(1); Taylor v. Books A Million, Inc., 296 F.3d 376, 378-79 (5th Cir.

2002)). In a deferral state, such as Louisiana,50 a plaintiff must file a charge with the EEOC within

300 days from the date of the alleged discriminatory act to preserve the right to sue in federal court.

DeBlanc v. St. Tammany Parish Sch. Bd., 2015 WL 1245781, at *6 (E.D. La. Mar. 18, 2015)

(citing 42 U.S.C. § 2000e-5(e)(1) (providing that a Title VII plaintiff must file a charge within 300

days after the alleged unlawful employment practice in deferral states)).

        The scope of an EEOC complaint is liberally construed to determine whether a plaintiff

has administratively exhausted a particular claim. Patton v. Jacobs Eng’g Grp., Inc., 874 F.3d

437, 443 (5th Cir. 2017) (citing Pacheco v. Mineta, 448 F.3d 783, 788 (5th Cir. 2006)). “‘On the

other hand, a primary purpose of Title VII is to trigger the investigatory and conciliatory

procedures of the EEOC, in attempt[ing] to achieve non-judicial resolution of employment

discrimination claims.’”          Id. (quoting Pacheco, 448 F.3d at 788-89).                    Balancing these

considerations requires a court to interpret “what is properly embraced in review of a Title VII

claim somewhat broadly, not solely by the scope of the administrative charge itself, but by the

scope of the EEOC investigation which ‘can reasonably be expected to grow out of the charge of

discrimination.’” Id. (quoting Pacheco, 448 F.3d at 789). Thus, a court engages in a “‘fact-


        50
           States with a state or local administrative mechanism are referred to as deferral states and those without
such an agency are referred to as non-deferral states.

                                                        11
intensive analysis of the statement given by the plaintiff in the administrative charge, and look[s]

slightly beyond its four corners, to its substance rather than its label.’” Id. (quoting Pacheco, 448

F.3d at 789).

        Here, Boudreaux timely filed her charge with the EEOC. Although Boudreaux checked

the box for “sex” discrimination on the charge of discrimination, Boudreaux makes no mention of

sexual harassment in the description of her claim.51 Rather, the description focuses exclusively on

her termination “[a]s a result of discrimination in the workplace” and pay in violation of the Equal

Pay Act.52 Because Boudreaux did not reference, much less explain or detail, any sexual

harassment in her charge of discrimination, and because Boudreaux does not cite any evidence in

the record indicating that the EEOC investigated a sexual harassment claim, the sexual harassment

claim could not reasonably be expected to grow out of the charge of discrimination. See, e.g.,

Ellzey v. Catholic Charities Archdiocese of New Orleans, 833 F. Supp. 2d 595, 602 (E.D. La.

2011) (dismissing plaintiff’s sexual harassment claim where EEOC charge of discrimination did

not contain sexual harassment allegations and collecting Fifth Circuit cases that “have held that a

claim is not reasonably expected to grow out of a Plaintiff’s EEOC Charge where the claim is not


        51
           R. Doc. 4-3. Checking the sex-discrimination box is not sufficient. See Givs v. City of Eunice, 512 F.
Supp. 2d 522, 536-37 (W.D. La. 2007) (“Even though plaintiff checked both the race and retaliation boxes on the
EEOC complaint, the Court does not accept that merely checking the retaliation box is sufficient to exhaust his
administrative remedies.”); Williams v. Health Tex. Provider Network, 2017 WL 2608813, at *3 (N.D. Tex. June 1,
2017) (checking box on charge of discrimination, without further detail or explanation, is insufficient to exhaust
administrative remedies), adopted, 2017 WL 2616952 (N.D. Tex. June 15, 2012).
        52
           R. Doc. 4-3. The “particulars” recited by Boudreaux in her charge of discrimination read as follows:
        I was hired by [Stranco] as a Receptionist earning $10/hr. and last worked in the capacity of
        Accounting Clerk, earning $19/hr. Beginning December 4, 2016 to August 18, 2017, my pay was
        decreased from an annual salary to an hourly rate of $19 with a loss of vacation time and paid
        holidays. During that same time, Males were hired at a higher starting pay rate of $16/hr., Males
        received salary increases and bonuses and Male hourly employees were converted to salaried
        positions with an increase in pay. As a result of the discrimination in the workplace, I felt I had no
        other choice but to resign which I did on August 18, 2017.
        I was told that the company wasn’t doing well and that my job was to do payroll and not question
        what was happening.
        I believe I was discriminated against because of my sex, Female, in violation of Title VII of the
        Civil Rights Act of 1964, as amended, and the Equal Pay Act.

                                                         12
alleged in a charge”); see also Reno v. Metro. Transit Auth., 977 F. Supp. 812, 818-20 (S.D. Tex.

1997) (plaintiff failed to exhaust administrative remedies with respect to her sexual harassment

claim where her EEOC charge of discrimination specifically alleged sex discrimination but failed

to include factual allegations to support sexual harassment later asserted in federal court).

Therefore, Boudreaux failed to exhaust her administrative remedies as to the sexual harassment

claim, and Stranco’s motion to dismiss is granted as to Count III.

               3.      Equal Pay Act

       Employment discrimination on the basis of sex is prohibited by the Equal Pay Act, which

provides in pertinent part:

        (1) No employer having [covered] employees … shall discriminate … on the basis
       of sex by paying wages to employees [in a covered establishment] at a rate less than
       the rate at which he pays wages to employees of the opposite sex in such
       establishment for equal work on jobs the performance of which requires equal skill,
       effort, and responsibility, and which are performed under similar working
       conditions, except where such payment is made pursuant to (i) a seniority system;
       (ii) a merit system; (iii) a system which measures earnings by quantity or quality of
       production; or (iv) a differential based on any other factor other than sex ….

29 U.S.C. § 206(d); see King v. Univ. Healthcare Sys., L.C., 645 F.3d 713, 723 (5th Cir. 2011).

To make a prima facie case under the Equal Pay Act, then, a plaintiff must establish that (1) her

employer is subject to the Equal Pay Act; (2) she performed work in a position requiring equal

skill, effort, and responsibility under similar working conditions; and (3) she was paid less than

the employee of the opposite sex providing the basis of comparison. Chance v. Rice Univ., 984

F.2d 151, 153 (5th Cir. 1993).

       Stranco argues that Boudreaux failed to plead specific facts that show she performed work

in a position requiring equal skill, effort, and responsibility under similar working conditions. “To

establish ‘equal work,’ the plaintiff need only prove that the ‘skill, effort and responsibility’

required in the performance of the jobs is ‘substantially equal.’ The [Equal Pay] Act necessarily

                                                 13
requires a plaintiff to compare her skill, effort, responsibility and salary with a person who is or

was similarly situated.” Jones v. Flagship Int’l, 793 F.2d 714, 723 (5th Cir. 1986) (quoting Pearce

v. Wichita Cty., City of Wichita Falls, Tex., Hosp. Bd., 590 F.2d 128, 133 (5th Cir. 1979)) (citation

omitted).

       Boudreaux fails to plead sufficient facts to make a prima facie Equal Pay Act claim under

Twombly. Although Boudreaux identifies Matthieu and Fields as two potential male comparators,

she alleges nothing about the skill, effort, or responsibility required by the performance of either’s

position – in fact, making no reference at all to what position Matthieu or Fields holds at Stranco

– and makes bare mention of that required by her own. Boudreaux’s characterization of these and

other unnamed male comparators, as having “performed work in a position requiring equal skill,

effort and responsibility under the same working conditions,” is conclusory and a mere “formulaic

recitation of a cause of action’s elements.” Twombly, 550 U.S. at 545; see Corkern v. Stranco

Field Servs., LLC, 2018 WL 4614001, at *2 (E.D. La. Sept. 26, 2018) (plaintiff failed to plead

sufficiently a prima facie reduced-salary claim under the Equal Pay Act). Thus, Boudreaux’s

allegations fail to state a claim under the Equal Pay Act.

       However, courts should generally permit a plaintiff to amend the pleadings before granting

dismissal unless amendment would be futile.           See Wright’s Well Control Servs., LLC v.

Oceaneering Int’l, Inc., 2015 WL 7281618, at *13 (E.D. La. Nov. 16, 2015). The Court’s ruling

on Stranco’s motion for summary judgment shall test the futility of amendment.

       B.      Motion for Summary Judgment

               1.      Summary Judgment Standard

       Summary judgment is proper “if the pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any, show that there is no genuine issue as to



                                                 14
any material fact and that the moving party is entitled to a judgment as a matter of law.” Celotex

Corp. v. Catrett, 477 U.S. 317, 322 (1986) (citing Fed. R. Civ. P. 56(c)). “Rule 56(c) mandates

the entry of summary judgment, after adequate time for discovery and upon motion, against a party

who fails to make a showing sufficient to establish the existence of an element essential to that

party’s case, and on which the party will bear the burden of proof at trial.” Id. A party moving

for summary judgment bears the initial burden of demonstrating the basis for summary judgment

and identifying those portions of the record, discovery, and any affidavits supporting the

conclusion that there is no genuine issue of material fact. Id. at 323. If the moving party meets

that burden, then the nonmoving party must use evidence cognizable under Rule 56 to demonstrate

the existence of a genuine issue of material fact. Id. at 324.

       A genuine issue of material fact exists if a reasonable jury could return a verdict for the

nonmoving party. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1996). The substantive

law identifies which facts are material. Id. Material facts are not genuinely disputed when a

rational trier of fact could not find for the nonmoving party upon a review of the record taken as a

whole. See Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986);

Equal Emp’t Opportunity Comm’n v. Simbaki, Ltd., 767 F.3d 475, 481 (5th Cir. 2014).

“[U]nsubstantiated assertions,” “conclusory allegations,” and merely colorable factual bases are

insufficient to defeat a motion for summary judgment. See Anderson, 477 U.S. at 249-50; Hopper

v. Frank, 16 F.3d 92, 97 (5th Cir. 1994). In ruling on a summary judgment motion, a court may

not resolve credibility issues or weigh evidence. See Delta & Pine Land Co. v. Nationwide

Agribusiness Ins. Co., 530 F.3d 395, 398-99 (5th Cir. 2008). Furthermore, a court must assess the

evidence, review the facts, and draw any appropriate inferences based on the evidence in the light

most favorable to the party opposing summary judgment. See Tolan v. Cotton, 572 U.S. 650, 656



                                                 15
(2014); Daniels v. City of Arlington, 246 F.3d 500, 502 (5th Cir. 2001). Yet, a court only draws

reasonable inferences in favor of the nonmovant “when there is an actual controversy, that is, when

both parties have submitted evidence of contradictory facts.” Little v. Liquid Air Corp., 37 F.3d

1069, 1075 (5th Cir. 1994) (en banc) (citing Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 888

(1990)).

       After the movant demonstrates the absence of a genuine dispute, the nonmovant must

articulate specific facts and point to supporting, competent evidence that may be presented in a

form admissible at trial. See Lynch Props., Inc. v. Potomac Ins. Co. of Ill., 140 F.3d 622, 625 (5th

Cir. 1998); Fed. R. Civ. P. 56(c)(1)(A) & (c)(2). Such facts must create more than “some

metaphysical doubt as to the material facts.” Matsushita, 475 U.S. at 586. When the nonmovant

will bear the burden of proof at trial on the dispositive issue, the moving party may simply point

to insufficient admissible evidence to establish an essential element of the nonmovant’s claim in

order to satisfy its summary judgment burden. See Celotex, 477 U.S. at 322-25; Fed. R. Civ. P.

56(c)(B). Unless there is a genuine issue for trial that could support a judgment in favor of the

nonmovant, summary judgment must be granted. See Little, 37 F.3d at 1075-76.

               2.      Equal Pay Act

       An essential element of a prima facie case under the Equal Pay Act requires a showing that

the plaintiff “performed work in a position requiring equal skill, effort, and responsibility under

similar working conditions” as an employee of the opposite sex. Chance, 984 F.2d at 153.

Because Congress amended the Equal Pay Act to substitute the word “equal” for “comparable,”

the statute has been narrowly construed to be applied “only to jobs that are substantially identical

or equal.” Brennan v. City Stores, Inc., 479 F.2d 235, 238 (5th Cir. 1973); Hodgson v. Golden

Isles Convalescent Homes, Inc., 548 F.2d 1256, 1258 (5th Cir. 1972) (“It is not merely comparable



                                                16
skill and responsibility that Congress sought to address, but a substantial identity of job

functions.”); see also Reznick v. Associated Orthopedics & Sports Med., P.A., 104 F. App’x 387,

390 (5th Cir. 2004) (noting female plaintiff “must show that her job requirements and performance

were substantially equal, though not necessarily identical, to those of a male employee”) (citing

29 C.F.R. § 1620.13(e)). In determining whether the positions required substantially equal work,

a court conducts a case-by-case analysis in the context of the employer’s particular practices.

Hodgson, 468 F.2d at 1258; see, e.g., Parr v. Nicholls State Univ., 2011 WL 838903, at *4-5 (E.D.

La. Mar. 3, 2011) (considering varying roles, experience, and terms of employment for each

position).

       If the plaintiff makes a prima facie case, the burden shifts to the defendant to demonstrate

that differential pay was justified under “(i) a seniority system; (ii) a merit system; (iii) a system

which measures earning by quantity or quality of production; or (iv) a differential based on any

other factor other than sex.” 29 U.S.C. § 206(d)(1); see Reznick, 104 F. App’x at 390 n.4 (citing

Plemer v. Parsons-Gilbane, 713 F.2d 1127, 1136 (5th Cir. 1983)).

       Here, in response to Stranco’s motion for summary judgment, Boudreaux fails to

demonstrate that she performed a job requiring substantially equal skill, effort, and responsibility

as a male employee who was paid more. Boudreaux contends that Gros was an appropriate male

comparator.     However, as a personnel coordinator and estimator, Gros had different

responsibilities and skills than did Boudreaux as an accounting clerk or receptionist. Stranco

initially hired Gros as a personnel coordinator. In that role, Gros recruited and interviewed

candidates for operations positions, evaluated and assigned personnel to meet project needs, and

acted as a troubleshooter to resolve problems with staff, assignments, and customers. To perform

this job, Gros worked regularly in the field and was required to be on call. Later, Gros took on the



                                                 17
additional duties of an estimator, whereby Gros was responsible for the direction and preparation

of estimates in support of job bids, proposals, projects, and change orders. This role required him

to plan, coordinate, verify, and analyze all aspects of the business to prepare accurate and

competitive estimates. Gros also consulted with Stranco management, customers, vendors, and

personnel in other departments to discuss and resolve issues involving time, cost, materials, and

labor estimates.53 Essentially, Gros’ positions required skills uniquely geared towards Stranco’s

operations in the oil and gas industry. In contrast, Boudreaux admits that her job responsibilities

and duties were confined to the accounting department. As a receptionist and accounting clerk,

Boudreaux managed accounts receivable, accounts payable, payroll, job expenses, invoicing,

collections, and performed finance-related tasks delegated to her by the CFO. Boudreaux never

worked in operations, worked in the field, was required to be on call, or handled project

management or estimating – duties and responsibilities typical of Gros’ role as personnel

coordinator and estimator.54 Thus, under a summary judgment standard, because she has not

shown she performed work in a position requiring equal skill, effort, and responsibility under

similar working conditions as a male comparator, Boudreaux has failed to make a prima facie case

under the Equal Pay Act. See Chance, 984 F.2d at 153 (affirming judgment denying relief under

Equal Pay Act for failure to establish substantially equal work). Accordingly, as to her Equal Pay

Act claim, amendment of her complaint would be futile, so Stranco’s motion to dismiss

Boudreaux’s Equal Pay Act claim is granted. Alternatively, the Court grants Stranco’s motion for

summary judgment dismissing Boudreaux’s Equal Pay Act claim.




       53
            See R. Docs. 22-2 at 4-5; 30-1 at 2-3.
       54
            See R. Docs. 22-2 at 1-2; 30-1 at 1; 30-2 at 16-19.

                                                          18
               3.      Title VII

       Title VII prohibits an employer from taking certain discriminatory actions against an

individual “because of such individual’s race, color, religion, sex, or national origin.” 42 U.S.C.

§ 2000e-2(a)(1). When a plaintiff seeks to prove discrimination by circumstantial evidence, a

plaintiff must generally prove that (1) plaintiff is a member of a protected class, (2) the plaintiff

was qualified for the position at issue, (3) the plaintiff was the subject of an adverse employment

action, and (4) the plaintiff was treated less favorably because of membership in that protected

class than were other similarly situated employees who were not members of the protected class,

under nearly identical circumstances. Paske v. Fitzgerald, 785 F.3d 977, 984-85 (5th Cir. 2015)

(citing McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973)). If a plaintiff establishes a prima

facie case and thus creates a presumption of discrimination, the burden shifts to the defendant to

show a legitimate, nondiscriminatory reason for the decision. Then finally, the burden shifts back

to the plaintiff to show that the defendant’s reasons are pretextual. However, the “ultimate burden”

of persuasion remains with the plaintiff at “all times.” Raggs v. Miss. Power & Light Co., 278

F.3d 463, 468 (5th Cir. 2002) (quoting Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133,

143 (2000)).

       Boudreaux has not argued that any male was similarly situated to her for purposes of her

sex-discrimination claim. Rather, Boudreaux insists that the Court should employ the more lenient

standard applicable to reduction-of-force claims to establish a prima facie case of discrimination.

Where an “employer reduces its workforce and does not plan to replace the discharged employee,

‘the fourth element is that after [the] discharge, others who were not members of the protected

class remained in similar positions,’” Eugene v. Rumsfeld, 168 F. Supp. 2d 655, 668 (S.D. Tex.

2001) (quoting Bauer v. Albemarle Corp., 169 F.3d 962, 966 (5th Cir. 1999)), or else the fourth



                                                 19
element may be satisfied by demonstrating “evidence, either circumstantial or direct, from which

a factfinder might reasonably conclude that the employer intended to discriminate in reaching the

decision at issue.” Id. at 668-69 (citing Woodhouse v. Magnolia Hosp., 92 F.3d 248, 252 (5th Cir.

1996)). Boudreaux says that Stranco’s systematic reduction of its employees’ pay warrants

application of this standard.

       Boudreaux cites no authority as would persuade the Court that this standard should apply.

Even an employee who holds a unique position, such as Boudreaux, may prove that she was

“similarly situated” to another employee with a different position through any number of

circumstances, such as when

       the employees being compared held the same job or responsibilities, shared the
       same supervisor or had their employment status determined by the same person,
       and have essentially comparable violation histories. And, critically, the plaintiff’s
       conduct that drew the adverse employment decision must have been nearly
       identical to that of the proffered comparator who drew dissimilar employment
       decisions. If the difference between the plaintiff’s conduct and that of those alleged
       to be similarly situated accounts for the difference in treatment received from the
       employer, the employees are not similarly situated for purposes of the
       discrimination analysis.

Lee v. Kansas City S. Ry. Co., 574 F.3d 253, 260 (5th Cir. 2009) (quotations and citations omitted)

(emphasis added). Boudreaux provides insufficient facts to show that her situation is “nearly

identical” to that of any male comparator. To the extent Boudreaux suggests that Gros is her

comparator, the Court has already determined that they did not share responsibilities or

supervisors. Accordingly, Boudreaux fails to establish her prima facie case, and Stranco is entitled

to summary judgment on her Title VII sex-discrimination claim.

               4.      Constructive Discharge

       Under the doctrine of constructive discharge, “an employee’s reasonable decision to resign

because of unendurable working conditions is assimilated to a formal discharge for remedial



                                                20
purposes.” Penn. State Police v. Suders, 542 U.S. 129, 141 (2004). Thus, “[a]n employer is

responsible for a constructive discharge in the same manner that it is responsible for the outright

discriminatory discharge of a charging party” under Title VII. Id. (quotation omitted). “In

determining whether an employer’s actions constitute a constructive discharge, [a court] ask[s]

whether ‘working conditions were so intolerable that a reasonable employee would feel compelled

to resign.’” Spencer v. Schmidt Elec. Co., 576 F. App’x 442, 452-53 (5th Cir. 2014) (quoting

Suders, 542 U.S. at 141). Courts in the Fifth Circuit consider six factors in determining whether

a reasonable employee would feel compelled to resign:

       (1) demotion; (2) reduction in salary; (3) reduction in job responsibilities; (4)
       reassignment to menial or degrading work; (5) reassignment to work under a
       younger supervisor; (6) badgering, harassment, or humiliation by the employer
       calculated to encourage the employee’s resignation; or (7) offers of early retirement
       [or continued employment on terms less favorable than the employee’s former
       status] ….

Aryain v. Wal-Mart Stores Tex. LP, 534 F.3d 473, 481 (5th Cir. 2008) (citation omitted). “A

plaintiff alleging sexual harassment alone compelled him to resign must present ‘something more’

than what is required to establish a harassment or hostile work environment claim.” Id. at 480

(quoting Suders, 542 U.S. at 147).      “Discrimination alone, without aggravating factors, is

insufficient for a claim of constructive discharge.” Brown v. Kinney Shoe Corp., 237 F.3d 556,

566 (5th Cir. 2001) (quoting Faruki v. Parsons S.I.P., Inc., 123 F.3d 315, 319 (5th Cir. 1997)).

       Although Boudreaux does not specifically allege that she was constructively discharged,

she does allege that her pay was reduced, that she was “punished” for taking time off for her

surgery, and that she was told the company would not hire women “in field tech positions.”55

Thus, Boudreaux’s constructive discharge comprises one of Stranco’s alleged adverse

employment actions in her remaining Title VII claim.


       55
            R. Doc. 1 at 6.

                                                21
       Stranco argues that Boudreaux’s salary was not reduced because, even though her

compensation scheme changed from salary to hourly, “the pay remained nearly equal, and Plaintiff

did have the opportunity to earn overtime.” Alternatively, Stranco insists that the delay between

the alleged adverse employment action (change in pay structure on December 5, 2016) and the

employee’s decision to resign (August 18, 2017) precludes a finding of constructive discharge.

Stranco further contends that the circumstances did not amount to the kind of intolerable conditions

required by the Fifth Circuit to sustain a claim for constructive discharge.56

       In opposition, Boudreaux fails to demonstrate that the change in pay structure actually

reduced her pay. But even if Boudreaux’s pay was reduced, the evidence supporting her additional

allegations of “badgering, harassment, or humiliation by the employer calculated to encourage the

employee’s resignation” fails to show intolerable circumstances that would compel a reasonable

employee to resign. At most, Boudreaux argues that Strander made indiscreet complaints about

women in the workplace, that Matthieu informed her she would not receive a raise, that Matthieu

fabricated complaints about her attitude, and that she had, in passing, observed a sex toy on

Matthieu’s desk, which she knew Matthieu had discussed with Corkern.57

       While Matthieu told Boudreaux that her pay would not be increased or converted back to

salary, and even though Matthieu invented false complaints about her, such circumstances are not

sufficient to support a finding of constructive discharge. See Haley v. Alliance Compressor LLC,

391 F.3d 644, 650, 653 (5th Cir. 2004) (no constructive discharge where employer “fabricat[ed]

deficiencies in [her] work performance and set[] an overly strict performance plan for her;

threaten[ed] to fire her if she did not meet her teamwork goals; micromanag[ed] her; exclude[ed]

her from HR Department meetings; and ridicule[ed] her in front of her coworkers”). Moreover,


       56
            R. Doc. 22-4 at 16-17.
       57
            R. Doc. 30 at 9-10.

                                                 22
Boudreaux acted unreasonably when she promptly resigned on the basis of Matthieu’s

representations without challenging his assertions to her supervisor. See Kimbrough v. Textron

Sys. Marine & Land Sys., 2018 WL 2009998, at *7 (E.D. La. Apr. 30, 2018) (“rapid resignation,

without any attempt to internally resolve any issues, may be unreasonable under the

circumstances”); see also Brandon v. Sage Corp., 61 F. Supp. 3d 632, 645 (W.D. Tex. 2014)

(“reasonable worker would not have felt compelled to resign after one day of inappropriate

comments from a supervisor before reporting that supervisor’s conduct or finding out whether the

threatened salary cuts would have actually occurred”).

        The remainder of Boudreaux’s allegations comprise a theory of constructive discharge for

sexual harassment. As discussed above, because sexual harassment was not identified or detailed

in Boudreaux’s EEOC charge of discrimination, and thus she has failed to exhaust administrative

remedies for any alleged sexual harassment, such conduct cannot be the basis for a constructive

discharge claim. See, e.g., Brown v. Prentiss Reg’l Hosp., 2013 WL 610520, at *6-7 (S.D. Miss.

Feb. 19, 2013) (citing Harris v. Parker Coll. of Chiropractic, 286 F.3d 790, 795 (5th Cir. 2002))

(court could not consider Title VII claim premised upon constructive discharge where plaintiff

failed to allege facts that would support theory of constructive discharge in EEOC charge).

Constructive discharge cannot be the back door for a sexual harassment claim barred at the front

door.

        C.     Motion in Limine

        Because the Court is dismissing all of Boudreaux’s claims at this time, it is unnecessary to

address the issues raised by Stranco’s motion in limine. Accordingly, the motion is denied as

moot.




                                                23
IV.   CONCLUSION

      Accordingly, for the foregoing reasons,

      IT IS ORDERED that Stranco’s motion to dismiss (R. Doc. 4) is GRANTED.

      IT IS FURTHER ORDERED that Stranco’s motion for summary judgment (R. Doc. 22) is

GRANTED.

      IT IS FURTHER ORDERED that Stranco’s motion in limine (R. Doc. 21) is DENIED AS

MOOT.




      New Orleans, Louisiana, this 16th day of May, 2019.




                                                     ________________________________
                                                     BARRY W. ASHE
                                                     UNITED STATES DISTRICT JUDGE




                                                24
